     0:21-cv-00275-JMC-SVH       Date Filed 02/08/21   Entry Number 4   Page 1 of 6




               IN IN THE UNITED STATES DISTRICT COURT
                 FOR THE DISTRICT OF SOUTH CAROLINA

 Brenda Lee Gist,                           )      C/A No.: 0:21-275-JMC-SVH
                                            )
                    Plaintiff,              )
                                            )
                                            )
        vs.                                 )          ORDER AND NOTICE
                                            )
 Jordan/Dunn LLC and Jordan                 )
 Bradley,                                   )
                                            )
                    Defendants.             )
                                            )

       Brenda Lee Gist (“Plaintiff”), proceeding pro se, filed this complaint

against a law firm and an attorney (“Defendants”) alleging violations of her

constitutional rights. [ECF No. 1]. Pursuant to the provisions of 28 U.S.C. §

636(b)(1)(B) and Local Civ. Rule 73.02(B)(2)(e) (D.S.C.), the undersigned is

authorized to review such complaints for relief and submit findings and

recommendations to the district judge.

I.     Factual Background

       Plaintiff alleges she engaged with Mr. Jordan and Mr. Dunn regarding

a potential employment lawsuit in 2013. Although Plaintiff’s allegations are

not clear, it appears she had disagreements with her attorneys about the

representation. She alleges her attorney tarnished her name around the

medical community, causing her to receive substandard medical care.
      0:21-cv-00275-JMC-SVH   Date Filed 02/08/21   Entry Number 4   Page 2 of 6




II.     Discussion

        A.    Standard of Review

        Plaintiff filed her complaint pursuant to 28 U.S.C. § 1915, which permits

an indigent litigant to commence an action in federal court without prepaying

the administrative costs of proceeding with the lawsuit. To protect against

possible abuses of this privilege, the statute allows a district court to dismiss

a case upon a finding that the action fails to state a claim on which relief may

be granted or is frivolous or malicious. 28 U.S.C. § 1915(e)(2)(B)(i), (ii). A

finding of frivolity can be made where the complaint lacks an arguable basis

either in law or in fact. Denton v. Hernandez, 504 U.S. 25, 31 (1992). A claim

based on a meritless legal theory may be dismissed sua sponte under 28 U.S.C.

§ 1915(e)(2)(B). See Neitzke v. Williams, 490 U.S. 319, 327 (1989). Pro se

complaints are held to a less stringent standard than those drafted by

attorneys. Gordon v. Leeke, 574 F.2d 1147, 1151 (4th Cir. 1978). A federal court

is charged with liberally construing a complaint filed by a pro se litigant to

allow the development of a potentially meritorious case. Erickson v. Pardus,

551 U.S. 89, 94 (2007). In evaluating a pro se complaint, the plaintiff’s

allegations are assumed to be true. Fine v. City of N.Y., 529 F.2d 70, 74 (2d

Cir. 1975). The mandated liberal construction afforded to pro se pleadings

means that if the court can reasonably read the pleadings to state a valid claim

on which the plaintiff could prevail, it should do so. Nevertheless, the

                                        2
   0:21-cv-00275-JMC-SVH       Date Filed 02/08/21   Entry Number 4   Page 3 of 6




requirement of liberal construction does not mean that the court can ignore a

clear failure in the pleading to allege facts that set forth a claim currently

cognizable in a federal district court. Weller v. Dep’t of Soc. Servs., 901 F.2d

387, 390–91 (4th Cir. 1990).

      B.    Analysis

      Federal courts are courts of limited jurisdiction, “constrained to exercise

only the authority conferred by Article III of the Constitution and affirmatively

granted by federal statute.” In re Bulldog Trucking, Inc., 147 F.3d 347, 352

(4th Cir. 1998). Accordingly, a federal court is required, sua sponte, to

determine if a valid basis for its jurisdiction exists “and to dismiss the action if

no such ground appears.” Id. at 352; see also Fed. R. Civ. P. 12(h)(3) (“If the

court determines at any time that it lacks subject-matter jurisdiction, the court

must dismiss the action.”). Although the absence of subject matter jurisdiction

may be raised at any time during the case, determining jurisdiction at the

outset of the litigation is the most efficient procedure. Lovern v. Edwards, 190

F.3d 648, 654 (4th Cir. 1999).

      There is no presumption that a federal court has jurisdiction over a case,

Pinkley, Inc. v. City of Frederick, MD., 191 F.3d 394, 399 (4th Cir. 1999), and

a plaintiff must allege facts essential to show jurisdiction in her pleadings.

McNutt v. General Motors Acceptance Corp., 298 U.S. 178, 189–90 (1936); see

also Dracos v. Hellenic Lines, Ltd., 762 F.2d 348, 350 (4th Cir. 1985)

                                         3
   0:21-cv-00275-JMC-SVH      Date Filed 02/08/21   Entry Number 4   Page 4 of 6




(“[P]laintiffs must affirmatively plead the jurisdiction of the federal court.”).

To this end, Fed. R. Civ. P. 8(a)(1) requires that the complaint provide “a short

and plain statement of the grounds for the court’s jurisdiction[.]” When a

complaint fails to include “an affirmative pleading of a jurisdictional basis[,] a

federal court may find that it has jurisdiction if the facts supporting

jurisdiction have been clearly pleaded.” Pinkley, 191 F.3d at 399 (citations

omitted). However, if the court, viewing the allegations in the light most

favorable to a plaintiff, finds insufficient allegations in the pleadings, the court

will lack subject matter jurisdiction. Id.

      The two most commonly recognized and utilized bases for federal court

jurisdiction are (1) federal question pursuant to 28 U.S.C. § 1331; and (2)

diversity of citizenship pursuant to 28 U.S.C. § 1332. The allegations contained

in the instant complaint do not fall within the scope of either form of this court’s

limited jurisdiction.

      First, the essential allegations contained in Plaintiff’s complaint are

insufficient to show that the case is one “arising under the Constitution, laws,

or treaties of the United States.” 28 U.S.C. § 1331. To the extent Plaintiff is

attempting to bring a civil rights claim pursuant to 42 U.S.C. § 1983, such

claim fails because Plaintiff has not shown Defendants are state actors. Lugar

v. Edmondson Oil Co., 457 U.S. 922, 940 (1982) (finding purely private conduct

is not actionable under § 1983).

                                        4
   0:21-cv-00275-JMC-SVH     Date Filed 02/08/21   Entry Number 4   Page 5 of 6




      Second, the diversity statute, 28 U.S.C. § 1332(a), requires complete

diversity of parties and an amount in controversy in excess of $75,000.

Complete diversity of parties in a case means that no party on one side may be

a citizen of the same state as any party on the other side. See Owen Equip. &

Erection Co. v. Kroger, 437 U.S. 365, 373‒74 nn.13‒16 (1978). Plaintiff’s

complaint fails to allege an amount in controversy that satisfies the

requirement of § 1332(a). Accordingly, the court has no diversity jurisdiction

over this case.

      Because Plaintiff has not shown that the court has either diversity or

federal question jurisdiction over her claims, her complaint is subject to

summary dismissal. Even if Plaintiff were able to state a basis for jurisdiction,

it appears her claim is likely to be barred by the statute of limitations. Under

South Carolina law, the statute of limitations for a personal injury claim is

three years. See S.C. Code Ann. § 15-3-530(5). Because the allegations in

Plaintiff’s complaint concern events occurring in 2013, it appears the

limitations period for Plaintiff to file suit against Defendants has expired. See

Finch v. McCormick Corr. Inst., C/A No. 4:11-858-JMC-TER, 2012 WL

2871665, at *3 (D.S.C. June 15, 2012) (granting summary judgment finding

claim raised pursuant to 42 U.S.C. § 1983 fell outside the three-year South

Carolina statute of limitation), adopted by 2012 WL 2871746 (D.S.C. July 12,

2012).

                                       5
   0:21-cv-00275-JMC-SVH    Date Filed 02/08/21   Entry Number 4   Page 6 of 6




      Accordingly, it appears Plaintiff’s claims are subject to summary

dismissal.

                     NOTICE CONCERNING AMENDMENT

      Plaintiff may attempt to correct the defects in her complaint by filing an

amended complaint within 21 days of this order, along with any appropriate

service documents. Plaintiff is reminded that an amended complaint replaces

the original complaint and should be complete in itself. See Young v. City of

Mount Ranier, 238 F.3d 567, 572 (4th Cir. 2001) (“As a general rule, an

amended pleading ordinarily supersedes the original and renders it of no legal

effect.”) (citation and internal quotation marks omitted). If Plaintiff files an

amended complaint, the undersigned will conduct screening of the amended

complaint pursuant to 28 U.S.C. § 1915A. If Plaintiff fails to file an amended

complaint or fails to cure the deficiencies identified above, the court will

recommend to the district court that the claims be dismissed.

      IT IS SO ORDERED.


February 8, 2021                           Shiva V. Hodges
Columbia, South Carolina                   United States Magistrate Judge




                                      6
